Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 3-28, and 31 in the reply filed on 09/14/2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden.  This is not found persuasive because Applicants are claiming fragments that have no associated SEQ ID Nos for those fragments within SEQ ID NO: 4, for example, to which these fragments are not in any registry data base for sequence searching. One must rummage around other patents and PG Pubs to literally look through each every VFW sequence to see if may be prior art. In fact, Applicants own SEQ ID NO: 4 is not associated with the instant application. This is simply a burden and Examiners are not given time to examine in this manner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2021.

Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not been found free of the prior art, nor has it been found at all. There is no allowable subject matter.

Status of the Claims
Claim(s) 1, 3-31 are pending.  Claims 29 and 30 are/remain withdrawn.  Claims 1, 3-28, and 31 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-28, and 31 are rejected under 112(b)/(preAIA ) second paragraph.
Claim 1 recites comprising a truncated VWF. This is not understood as this can mean the full-length native VWF. 

Claims 1, 14, 15, 26, and 27 recites the limitation "below 50.”  There is insufficient antecedent basis for this limitation in the claim. Claim 1 specifies “above.” There is no range language in Claim 1 that would include “below.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-28, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to method for the treatment or prophylaxis of a blood coagulation disorder, comprising administering an effective amount of (1) a recombinant polypeptide comprising a truncated von Willebrand Factor (VWF) and (11) a Factor VIII protein (FVIII) to a subject having a blood coagulation disorder, wherein at least one of the recombinant polypeptide and the FVII is administered extravascularly, wherein said recombinant polypeptide is capable of binding to said FVIII, and wherein the molar ratio of the recombinant polypeptide to the FVIII is higher than 50.

(1) Level of skill and knowledge in the art: 


(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the VWF and Factor VIII are known in the prior art to treat blood disorders, see WO 2011/060242 from Applicant’s IDS for example.

(5) Method of making the claimed invention:
Recombinant methods well known in the art. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 1 and the dependent claims, are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound described by what it does and in terms of fragments/truncations, etc ….
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and 

Peptide
Applicants have spoken to portions of the SEQ ID NO: 4, see Claims 8 and 9. SEQ ID NO: 4 is not associated to Applicants in Registry in STN. Further, these portions have no SEQ ID NO: # associated with Claim 8 and 9. Applicants stated in the specification at paragraph [0074] of the PG Pub: [t]he gene encoding human native VWF is transcribed into a 9 kb mRNA which is translated into a pre-propolypeptide of 2813 amino acids with an estimated molecular weight of 310,000 Da. The pre-propolypeptide contains an N-terminal 22 amino acids signal peptide, followed by a 741 amino acid pro-polypeptide (amino acids 23-763 of SEQ ID NO:4) and the mature subunit (amino acids 764-2813 of SEQ ID NO:4). Cleavage of the 741 amino acids propolypeptide from the N-terminus results in mature VWF consisting of 2050 amino acids. The amino acid sequence of the human native VWF pre-propolypeptide is shown in SEQ ID NO:4. Unless indicated otherwise, the amino acid numbering of VWF residues in this application refers to SEQ ID NO:4, even if the VWF molecule, in particular a truncated VWF, does not comprise all residues of SEQ ID NO:4. Given the comprising and truncation language of Claim 1, it would appear that the pre-propolyeptide would be included.
Paragraph [0075] to [0118] provides a laundry list of what the constructs could be, but what has been reduced to practice as examples, do not have a SEQ ID NO associated with the proposed constructs. Applicants state at [0092], [t]he truncated VWF may be any one of the VWF fragments disclosed in WO 2013/106787 A1, WO 2014/198699 A2, WO 2011/060242 A2 or WO 2013/093760 A2 (Applicant’s IDS), the disclosure of which is incorporated herein by reference.  The WO 2013/106787 is also a laundry list of different domains, mutations, and possibilities. Between the instant specification and the WO ‘760, it is more of what might be done that what Applicants have in their possession. Further, many claims are drawn to different properties and outcomes of the invention, such as Claim 6, 14-19, 22 ,23, 25-27, and 31, for example. Constructs of Claim 6 have not been adequately described so as to inform the reader as to what essential elements are required for the narrow range for a Kd. The same can be said for claims such as Claim 22 and 23.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1, 3-28, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolt WO 2013/160005.
	Bolt discloses the invention as claimed. The treatment is with VWF and Factor VIII for blood disorders, Hemophilia in humans, for example, see page 1.  Bolt discloses a truncated VWF in combination with Factor VIII, and fragments of VWF, see page 11, 12, as well as page 14 onward, which read on the generic ranges. Ratios of VWF to Factor VIII are taught at page 1 and 26, as well as dosing IU/ml, see pages 25 and 26, and routes of administration, see pages 1 and 4 for form of admission and single/combined. The dimers are disclosed, see page 13, as well as half-life extending moieties, for both VWF and Factor VIII, see page 22, which reads on Claim 11 and 13  (Fc domains and PEG respectively, for example).
	Claims 6, 14-19, 22, 23, 25-27, and 31 are inherent properties in the practice of the method.
	Therefore, the invention is anticipated by the prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claim 1, 3-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolt WO 2013/160005 in view of Fischer US 6,228,613.
Bolt discloses the invention as claimed. The treatment is with VWF and Factor VIII for blood disorders, Hemophilia in humans, for example, see page 1.  Bolt discloses a truncated VWF in combination with Factor VIII, and fragments of VWF, see page 11, 12, as well as page 14 onward, which read on the generic ranges. Ratios of VWF to Factor VIII are taught at page 1 and 26, as well as dosing IU/ml, see pages 25 and 26, and routes of administration, see pages 1 and 4 for form of admission and single/combined. The dimers are disclosed, see page 13, as well as half-life extending moieties, for both VWF and Factor VIII, see page 22, which reads on Claim 11 and 13  (Fc domains and PEG respectively, for example).
The difference between what is taught by the prior art and that instantly claimed is that while Bolt discloses ranges above 50, Bolt does not teach the range of  at least 75.
Fischer discloses ranges above 75: “According to a further aspect of the present invention, the factor VIII/vWF-complex of the invention has a molar ratio of factor VIII to vWF of between 0.01 and 100. This means that the complex exhibits a ratio of factor VIII molecules to vWF molecules of between 1 :100 and 100:1, respectively. Preferably, the molar ratio of factor VIII to vWF ranges between 1:30 and 1:70, particularly preferably it is 1:50, and due to the high portion of vWF/HMW in the complex, an optimum ratio is obtained for a protection against proteolytic degradation.”
It would have been obvious to one of ordinary skill in the art to optimize all of the ranges disclose in both references as disclosed by Bolt and Fischer.  One would have been motivated to include the molar range of 70 given the teaching of Fisher. All ranges from both 
Note that Claims 6, 14-19, 22, 23, 25-27, and 31 logically follow as properties in the composition and practice of the method, results that are the effective outcome of practicing the method with the Factor VIII and VWF compositions.
It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654